Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23, are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 13, 15-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squitieri et al., WO2016/138135 A1 (effective filed date 2/25/15).
  Squitieri et al., disclosed a method of treating neurodegenerative disorders such as ALS (pp. 9, lines 25-26) by administering pridopidine (pp. 20, line 15) or its HCl salt (pp. 12, line 20). Administration is daily and oral (pp. 11, line 31) and the dose is 5mg-40mg (pp. 27, line 26, pp. 12, lines 4-13). The dose may be optimized to avoid adverse side effects and varies according to factors set forth at page 12, line 32 to page 13, line 12, and the subject is a mammal or a patient (human), page 13, line 9.  Squitieri et al., disclosed pridopidine is SIR modulator (pp. 13, lines 17-19) and would lessen or remove symptoms of the disorder (pp. 12, lines 25-30).  See also the entire document. 
The claims cite expected outcomes of the treatment. The expected results are due to inherent property of pridopidine.   Under the US patent practice, inherent property is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
Response
Applicant's arguments filed 11/15/21, have been fully considered but they are not persuasive. Applicant contends the claims are drawn to expected outcomes and the prior art fails to disclose the expected outcomes; the prior art disclosed a list of unrelated neurodegenerative disorders; listed 114 SIR ligands but provide experiments on HD not on ALS and teach against pridopidine at page 10, line 8.  Applicant also contends the ligands by the prior art include both agonists and antagonists which have opposite effects. Hence, such would have confused one of ordinary skill.   
The claims cite expected outcomes of the treatment. The expected results are due to inherent property of pridopidine.   Under the US patent practice, inherent property is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
“A patent is invalid for anticipation if a single prior art reference discloses each and every limitation of the claimed invention. Lewmar Marine, Inc. v. Barient, Inc., 827 F.2d 744 , 747 (Fed.Cir.1987). Moreover, a prior art reference may anticipate without disclosing a feature of the claimed invention if that missing characteristic is necessarily present, or inherent, in the single anticipating reference. Continental Can Co. v. Monsanto Co., 948 F.2d 1264 , 1268 (Fed.Cir.1991)”. Schering Corp. v. Geneva Pharm., Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).
 “An inherent structure, composition or function [of pridopidine] is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [the prior art] did not recognize function Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art is not patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
Applicant further contends that under inherency the missing element must be present in the prior art and not merely a probability.  Applicant fails to show evidence why the missing elements are not present in pridopidine by the prior art but, are present in applicant’s pridopidine. Applicant’s argument is mere argument and does not take the place of evidence, In re Shulze, 145 USPQ 716 (CCPA, 1965), Cole, 140 USPQ 230 (CCPA, 1964).
Applicant contentions on the list of neurodegenerative disorders and SIR ligands relates to obviousness rejection.  Every embodiment disclosed by a prior art is available under anticipatory rejection. Therefore, the prior art’s disclosure, as written, meet the requirement of anticipatory rejection under the US patent practice. Applicant must also note that the prior art disclosed at page 11, lines 21-23, “all combinations of the various elements described herein are within the scope of the invention”.  It is not permissible under any law, including US patent law, to enter a fenced yard with several parked vehicles, pick one or two of them and claim them as yours on the basis the owner has too many vehicles.
The prior art did not teach against pridopidine. Applicant’s interpretation contradicts the rest of the prior art’s specification. At page 10, line 8, all the drugs are defined as embodiments of the invention save pridopidine.  Squitieri et al., are allowed to list all the drugs as embodiments without pridopidine or use the shorthand format at page 10, line 8. This is not unusual. Squitieri et al., are allowed to be their own lexicographer.  There are several embodiments of SIRs disclosed in the prior art. One of which specifically cites only pridopidine, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23, are rejected under 35 U.S.C. 103(a) as being unpatentable over Squitieri et al., WO2016/138135 A1 (effective filed date 2/25/15), in view of Bassan et al., US 2014/0378508. 
Applicant claims a method of treating ALS by administering pridopidine or its HCl salt. Administration is oral and daily or weekly, twice or three times daily.  The dose is 10mg-90 mg, daily. The subject is human (mammal).  Applicant claims the symptoms of the subject.  The claims are written in terms of inherent properties of pridopidine or expected outcomes of the treatment. Applicant also claims combination therapy of pridopidine with known commercially available ALS drugs, conventional administration thereof and conventional diagnostic methods. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Squitieri et al., disclosed as set forth under anticipatory rejection above. 
Bassan et al., disclosed a method of treating Huntington’s diseases (HD) by administering pridopidine or its HCl salt [0015].  The dose is 20-90 mg daily, “periodically orally”, 
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Squitieri et al., is that applicant claims inherent property of pridopidine, combination therapy and the doses are different.
The difference between the instant invention and Bassan et al., is that the prior art teaches treatment of HD instead of ALS. Also applicant claims 10-90 mg dose instead of 20-90 mg by Bassan et al.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior arts and from the nature of the problem to be solved: 1) applicant wanted to treat ALS with pridopidine and 2) avoid the prior arts.

The symptoms in claim 3, may be read from the patient’s medical record or by visual observation of the patient. The expected results are due to inherent property of pridopidine.   Under the US patent practice, inherent property is not a limitation of a product or a compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
KSR, supra.
Establishing dose (claim 16) is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It takes no more than tradition technique for pharmaceutical industries to establish doses. Squitieri et al., suggested the dose may be optimized to avoid adverse side effects and varies according to factors set forth at page 12, line 32 to pp. 13, line 12. Therefore, applicant did as suggested by Squitieri et al.
It is well-known in the art that about 90 percent of ALS patients are sporadic (claim 2), Eykens, et al., Adv. in Genomics & Genetics (2015), Vol 5, pp 327-345. Therefore one of ordinary skill would have been motivated to claim treatment of sporadic ALS.  
Combination therapy (claims 19-23) allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
Claims 19-23, are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Pridopidine, the other drugs in the combination and using them for treating ALS were in the public domain prior to the time this In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining the drugs because each was known for treating ALS. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Response
Applicant's arguments filed 11/15/21, have been fully considered but they are not persuasive. Applicant argues against the prior arts individually. Applicant cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant, Squitieri et al., exemplified pridopidine as a SIR modulator, page 13, lines 17-18. It is well-known in the art that treatment of HD is due to modulation of SIR by pridopidine, Geva et al., Hum. Mol. Genetics (2016), vol. 25(18), pp. 395-3987, particularly, pp. 3976, col. 1, ¶2. Therefore, one of ordinary skill, with reasonable expectation of success, would have been motivated to treat ALS with pridopidine at the time the invention was made. The choice of ALS and pridopidine from Squitieri et al., is an obvious modification available for the preference of an artisan. The invention is also a selective combination of the prior arts done in a manner obvious to one of ordinary skill in the art. Applicant selects ALS from Squitieri et al., and treat it with pridopidine as set forth in Bassan et al. There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the combination could not be made. Therefore, one of ordinary skill, with reasonable expectation of success, would have been motivated to treat ALS with pridopidine at the time the invention was made. 
Applicant contends Squitieri et al., disclosed a long list of unrelated neurodegenerative disorders, listed 114 SIR ligands but provide experiments on HD not on ALS and there is no evidence pridopidine would treat ALS.  The prior art disclosed “all combinations of the various elements described herein are within the scope of the invention”, page 11, lines 21-23.  Applicant asserts the wide range of neurodegenerative diseases by the prior art renders the disclosure speculative. It may be speculative to applicant, but may not be speculative to other 
There are several embodiments of SIRs disclosed in the prior art. One of which specifically cites only pridopidine, page 13, lines 13-21. Under brief description of the invention pharmacokinetics of only pridopidine was disclosed. In all the assays performed, pages 23-33, only pridopidine was used and results discussed. The US patent practice does not require the prior art to reduce to practice each and every embodiment of the invention.  Therefore, experiments on ALS is not required. The prior art disclosed nine neurodegenerative diseases including ALS as embodiments at page 9, lines 21-27. Under the US patent practice the diseases are deemed preferred embodiments by Squitieri et al. One of ordinary skill would have known to and be motivated to select from preferred embodiments. The selection of any of the preferred embodiments is an obvious modification available for the preference of an artisan.
Pridopidine needs not be able to treat ALS for the prior art to be applicable under the US patent practice, as long the invention is disclosed, enabled by the prior art and there is asserted utility.  The Examiner is not allowed to discount the work by prior arts and applicant is not allowed to disparage it. Applicant cited parol evidence about riluzole, citalopram, donepezil and fluoxetine as evidence that all SIRs would not treat all neurodegenerative diseases. The drugs are not cited in the rejection. The specification, page 20, lines 22-29, cited US 6,903,120, in support of a list of neurodegenerative diseases wherein pridopidine is claimed to be useful. Applicant fails to show evidence why pridopidine would not treat ALS when administered per Squitieri et al., but would do so when administered by applicant. Applicant’s argument is mere argument and does not take the place of evidence, In re Shulze, 145 USPQ 716 (CCPA, 1965), Cole, 140 USPQ 230 (CCPA, 1964).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-23, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 20, of 16/789,564. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant claims are written in terms of expected outcomes of the treatment. The expected results are due to inherent property of pridopidine.   Under the US patent practice, inherent property is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
The instant claims 4-9, 11-12, cite conventional techniques in ALS diagnosis and or prognosis. It is not beyond the ordinary skill of a scientist to use the conventional techniques of screening (diagnosis) and prognosis by Bassan et al., in the instant invention. See also Cudkowicz et al., Nature Med. 2011, 17(12), 1652-1656, on how to perform the conventional techniques.  Such are deemed inventions of reason not of creativity, KSR, supra.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response
Applicant's arguments filed 11/15/21, have been fully considered but they are not persuasive. Applicant fails to respond to the rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
November 30, 2021